Citation Nr: 1119784	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-02 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to February 1972.  He died on July [redacted], 2008.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals on appeal from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought.  

In October 2010, the appellant was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2008, from metastatic laryngeal cancer.  In addition, coronary artery disease and chronic obstructive pulmonary disease (COPD) were listed as contributory causes of death.   

2.  At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD).  However, while that disorder was noted on his July 2008 death certificate, the preponderance of the evidence does not show that it either caused or contributed substantially and materially to his death.

3.  The preponderance of the evidence of record is at least in equipoise as to whether the Veteran served in the Republic of Vietnam during the Vietnam era.
CONCLUSIONS OF LAW

1.  The Veteran is presumed to have been exposed to herbicides during his period of active service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2010);38 C.F.R. § 3.307 (2010).

2.  Under the recently enacted VA liberalizing law, the Veteran is presumed to have developed coronary artery disease as a result of his in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

3.  As the Veteran's coronary artery disease was presumptively incurred in service and subsequently contributed to his death, the criteria for service connection for the Veteran's cause of death have been met.  38 U.S.C.A. §§ 1310, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.310, 3.159, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory cause of death.  38 C.F.R. § 3.312(a) (2010).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2010).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2010).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2010).  A current disability must be related to service or to an incident of service origin.  A Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for certain chronic diseases, including cardiovascular-renal disease and diabetes mellitus, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a Veteran, service connection for certain diseases, including respiratory cancers of the lung, bronchus, larynx, and trachea, will be rebuttably presumed if they are manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  The presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2010).

VA recently amended 38 C.F.R. § 3.309(e) to add chronic hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of disorders for which service connection may be granted on a presumptive basis due to herbicide exposure.  See Diseases Associated With Exposure to Certain Herbicide Agents (Hairy Cell Leukemia and Other Chronic B-Cell Leukemias, Parkinson's Disease and Ischemic Heart Disease), 75 Fed. Reg. 53,202 (August 31, 2010).  

Under the amended regulation, the term ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Ischemic heart disease does not encompass hypertension or peripheral manifestations or arteriosclerosis such as peripheral vascular disease or stroke.  Nor does it include any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010).   

The amendment to 38 C.F.R. § 3.309(e) is applicable to all service connection claims received by VA on or after August 31, 2010.  Additionally, the amendment applies to previously filed applications for VA benefits, which, as of August 31, 2010, were either awaiting initial adjudication by an RO or, as in this case, on appeal to the Board.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record before the Board consists of service personnel records, service and post-service medical records, and the Veteran's death certificate.  Additional evidence includes ship deck logs and written statements that the Veteran submitted in support of his claim for service connection for hypopharyngeal cancer.  That claim was pending at the time of the Veteran's death and subsequently dismissed in a March 2009 Board decision.  Also of record are written statements and Travel Board hearing testimony provided by the appellant in support of the claim currently on appeal.  That evidence will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

The Veteran died in October 2008.  At the time of his death, he was service connected for PTSD, rated as 50 percent disabling.  He did not have any other service-connected disabilities.

A July 2008 death certificate listed the Veteran's immediate cause of death as metastatic laryngeal cancer.  Coronary artery disease, COPD, and PTSD were listed as contributory causes of death.  However, the physician who certified the death certificate did not reconcile the notation of PTSD with a contradictory opinion from a VA treating provider, rendered the month before the Veteran died.  That opinion expressly indicated that the Veteran's PTSD was unrelated to his terminal cancer, which the VA treating physician described as squamous cell carcinoma of the hypopharynx that had metastasized to the lungs and sacrum.  The VA treating physician further noted that, notwithstanding the lack of a medical nexus between the Veteran's cancer and PTSD, she would list that service-connected disability as one of the Veteran's "other illnesses" in order to support his spouse's expected future claim for pension benefits.

The Board finds that the VA physician's opinion, which was based on long-term treatment of the Veteran, constitutes both probative and persuasive clinical evidence of a negative nexus between his PTSD and cancer.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, the Board observes that VA treating physician's opinion expressly undermines the subsequent, unsubstantiated notation of PTSD on the Veteran's death certificate.  Accordingly, the Board finds that the competent evidence of record does not show that the Veteran's PTSD was a principal or contributory cause of his death and will now consider whether DIC compensation is warranted for alternate reasons and bases. 

Significantly, the appellant herself does not assert that the Veteran's PTSD was a factor in his death.  Instead, she contends that his fatal metastatic laryngeal cancer and coronary artery disease were both related to his exposure to herbicides during his period of active duty in Vietnam. 

The Veteran's service personnel records show that he served as a Navy radio operator and received the Vietnam Service Medal with Bronze Star and the Republic of Vietnam Campaign Medal.  Additionally, those records show that the Veteran served aboard the USS Jason in the offshore waters of Vietnam from April 1969 to December 1970.  His service duty was radioman.  However, those records do not definitely show that the Veteran had in-country service in Vietnam.  Nevertheless, the appellant now maintains that, while the Veteran was assigned to the USS Jason, he had multiple in-country deployments in support of Marine Corps missions.  The appellant asserts that, due to the covert nature of those missions, the specific notations of the Veteran's Vietnam service were "blacked out" of his service personnel records.  Additionally, the appellant contends that, during one of his Vietnam deployments, the Veteran was injured by shrapnel and subsequently treated at Tripler Army Hospital in Hawaii.  The Board observes that the Veteran's service medical records confirm that he was hospitalized at Tripler Army Hospital, but do not indicate that he was ever treated for a shrapnel injury. 

To further substantiate her account of the Veteran's service in Vietnam, the appellant has referred VA to a September 2007 written statement from another former service member, indicating that, in late 1969 and early 1970, he and his fellow USS Jason shipmates were routinely granted in-country liberty in Vung Tau Harbor.

The appellant has also referred VA to copies of ship deck logs for the USS Jason.  Those records show that, throughout the month of January 1970, multiple USS Jason crewmembers were deployed to Vietnam on shore patrol.  The crewmen sent on temporary duty ashore in the Republic of Vietnam varied in grade and assignment on the USS Jason.  Although some crewmen who participated in the shore patrols were named, others were not.  Most notations only indicate the crewman in charge and the number of crewmen sent ashore or returning from shore.

The Board acknowledges that neither the written statement from the former USS Jason crewmember nor the January 1970 ship deck logs specifically show that the Veteran had in-country Vietnam service.  Nevertheless, the Board considers it significant that the Veteran's service personnel records definitively establish that he served aboard the USS Jason during the time period when multiple crewmen from that vessel routinely set foot in Vietnam on liberty and shore patrol.  That evidence collectively corroborates the accounts of in-country service submitted by the Veteran prior to his death and by his surviving spouse thereafter.  Thus, the Board considers those accounts of in-country service to be inherently credible and probative.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Moreover, in the absence of any definitive showing to the contrary, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran served in Vietnam.  In other words, because the crewmembers serving ashore were not specifically named, the Board finds that it is at least as likely as not that the Veteran was one of those unnamed crewmembers who served on shore patrol in the Republic of Vietnam.  Accordingly, resolving all reasonable doubt in favor the appellant's favor, the Board finds that the Veteran had service in Vietnam and, thus, was presumptively exposed to herbicides.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

Having determined that the Veteran was exposed to herbicides in service, the Board must now consider whether that in-service exposure was presumptively or otherwise related to any of the conditions that caused or contributed to his death.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).

The Veteran had a claim for service connection for cancer that was pending at the time of his death.  Regrettably, he died before a VA examiner could opine as to whether the Veteran's squamous cell carcinoma, which had metastasized to his lungs and sacrum, fell within the category of respiratory cancers warranting presumptive service connection due to herbicide exposure.  Nevertheless, the Board now considers it unnecessary to obtain a medical opinion to address this question.  Indeed, obtaining such an opinion in this instance would only result only in additional delay with no benefit to the appellant.  Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5- 04, 69 Fed. Reg. 59,989 (2004).  That is because the evidence already of record is sufficient to grant the appellant's claim for Dependency and Indemnity Compensation (DIC) benefits.  The evidence shows that the coronary artery disease, listed as a contributory cause of the Veteran's death, was presumptively incurred in service.  Accordingly, the Board need not further consider whether the Veteran's fatal cancer was causally related to his in-service herbicide exposure or to any other aspect of his military service.  

In determining that service connection is warranted for the Veteran's cause of death, the Board relies on the recent liberalizing amendment linking ischemic heart disease to herbicide exposure.  Although the appellant's DIC claim predated the enactment of that amendment, her claim remained pending after August 31, 2010.  Consequently, the liberalizing amendment extends to her claim.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010).   

The Board has determined that the Veteran served in the Republic of Vietnam during the Vietnam era and, thus, is presumed to have been exposed to herbicides.  Moreover, under the recent liberalizing amendment, the presumption of service connection based on herbicide exposure now extends to coronary artery disease.  That condition is specifically included within the definition of ischemic heart disease under the amended regulation.  Coronary artery disease has not been expressly rebutted as a causal or contributory factor in his death.  

In light of the foregoing, the Board finds that the Veteran's coronary artery disease was presumptively incurred as a result of his in-service herbicide exposure.  That condition has been shown to have contributed substantially or materially to the Veteran's death.  Accordingly, the Board finds that the criteria for service connection for the cause of the Veteran's death have been met and the appellant is therefore entitled to DIC benefits.  All reasonable doubt has been resolved in favor of the claimant in making this determination.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


